            Case 2:19-cv-13184-ILRL-DMD Document 146-3 Filed 04/19/21 Page 1 of 1


Steven Hannan

From:                          Jason Broecker <jdbroecker@keatypatentfirm.com>
Sent:                          Thursday, December 31, 2020 11:50 AM
To:                            Steven Hannan; Thomas Keaty; Bella Safro
Subject:                       Fw: Uptown Investigations - Transaction Receipt for $350.00 [SERCICE OF PROCESS OF
                               COUNTERCLAIMS]




From: Deborah Graham <dgraham@keatypatentfirm.com>
Sent: Friday, March 13, 2020 9:26 AM
To: Jason Broecker <jdbroecker@keatypatentfirm.com>; Bella Safro <bsafro@keatypatentfirm.com>; Holly McNaughton
<hmcnaughton@keatypatentfirm.com>; Thomas Keaty <tskeaty@keatypatentfirm.com>
Subject: FW: Uptown Investigations - Transaction Receipt for $350.00

From: DoNotReply@billing-notification.com <DoNotReply@billing-notification.com>
Sent: Thursday, March 12, 2020 4:45 PM
To: Deborah Graham <dgraham@keatypatentfirm.com>
Subject: Uptown Investigations - Transaction Receipt for $350.00




                                              Term ID: 001

                   Sale - Approved

Date                      03/12/20    Time 17:44:29
Method of Payment         Chase
Entry Method              Manual
Account #                 XXXXXXXXXXXX9651

Order ID                  203006
Order Description:        Serice of process (Local, Next
                          Day Rush) x 2
Approval Code             02900G
Amount                    $350.00




                      Customer Copy




                                                        1
